DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 06/08/2022 in response to the Notice of Non-Compliant Amendment (mailed 04/15/2022) has been entered, as the claims amendments are now in compliance with 37 CFR 1.121. 
Claims 1-3, 5-8, and 10 have been amended. No claims have been added or cancelled. Accordingly, claims 1-12 are pending and are under examination.
	The amendments to the claims obviate the previous 112(b) rejections of claims 1-5 and 8-12 which are hereby withdrawn. However, the claims 5-10 stand rejected under 112(b) in view of the antecedent basis issues remaining.
Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 recites “The method set forth in claim 6, said step of exposing…”, which should read “The method set forth in claim 6, wherein said step of exposing…”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the primary-polymeric coating" in line 4 of claim 5.  There is insufficient antecedent basis for this limitation in the claim. Based on the context of claim 5, and the previous non-compliant amendment filed 01/26/2022, the “base polymeric coating” in claim 5 has been interpreted as being synonymous with “primary-polymeric coating”.
Claim 6 recites the limitation "the primary-polymer coating" in line 4 of claim 6.  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution this will be interpreted to be the same as the “primary-polymeric coating” recited in claim 5. Applicant is suggested to change "the primary-polymer coating" to "the primary-polymeric coating".
Claim 7-10 are rejected as being dependent from the rejected parent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haack et al. (US 20140113146 A1; of record) in view of Kuhlenschmidt et al. (US 20100209618 A1; of record).
Regarding claims 1-2 and 4:
Haack teaches a method of making a coated metallic part. The method includes a first plasma cleaning step 402 (Fig.4, [0031]), which results in better adhesion of a subsequent plasma coating because this surface modification is applied with the plasma high energy that may allow for better adhesion to the substrate [0031], which meets the claimed step of “exposing a first plasma…”. The high energy plasma increasing the adhesion meets the claimed “raising a surface energy of the object above ground energy state”.
Regarding the step of “lowering the surface energy…”, Haack teaches that plasma coating step 410 includes the use of a coating material with polymerized HMDSO (short for hexamethyldisiloxane [0017]) (Fig. 4, [0029], [0032-0033]), wherein plasma coating step 410 meets the claimed “second plasma”, and wherein the HMDSO meets the claimed “conversion compound”. The polymer layer is deposited by the atmospheric pressure air plasma [0032], meeting the claimed “second plasma being infused with a conversion compound”. The HMDSO meets the claimed HMDSO being the conversion compound as required by claim 4. In view of the identical compound (identical to the HMDSO of claim 4) being used with the identical step (of using a plasma treatment), the resulting application of HMDSO would form a conversion coating with the surface, meeting the claimed “conversion coating”. With regard to the limitation of “causing the conversion compound to cure”, Haack discloses that the HMDSO is “polymerized” by the plasma, which meets the “cure” limitation of claims 1 and 2; polymerization is interpreted to mean the same as “curing” in the context, because the term “curing” is inclusive of polymerization. Furthermore, Haack discloses that the electro-coat, primer coat, and basecoat (corresponding to steps 408, 412, and 414 respectively in Fig. 4) may include crosslinkable resins/materials [0047], which additionally meets the claimed “curing” limitation of claims 1 and 2, in view of these crosslinking materials being directly in contact with layer 410 (which contains the HMDSO); the crosslinking materials would react with plasma coating layer 410 such that it cures. In view of the HMDSO being cured/polymerized as discussed above, it is prima facie expected that the surface energy is lowered toward a ground energy state after curing/polymerization, in view of the claimed “lowering the surface energy” limitation being achieved via curing the “conversion compound” (i.e. HMDSO).
Haack is silent regarding the fourth step of “exposing a third plasma…” and the fifth step of “applying a first polymeric coating…”.

Kuhlenschmidt discloses a method for plasma treatment and painting of a surface, the surface including a plurality of different materials (Abstract).
Regarding the claimed fourth step of “exposing a third plasma…”, Kuhlenschmidt teaches that before the plasma treatment the surface is provided with at least one polymer coating at least in certain areas, in particular with a filler, a primer, an antistatic paint, an anti-erosion paint, a top-coat lacquer, a decorative lacquer, a sealing joint or with any combination thereof  [0015]. Thus, the HMDSO-treated surface as taught by Haack, for example, would be suitable for a subsequent plasma treatment as taught by Kuhlenschmidt. 
Kuhlenschmidt teaches that when a surface is activated by a plasma treatment, an adhesive strength is achieved for the polymer to be applied which is comparable to the adhesive strength attainable by a conventional sanding process or is even higher in isolated cases [0008]. After performing the plasma pre-treatment [0026-0027], which meets the claimed “exposing a third plasma” limitation, the pre-treated surface is then provided with at least one polymer coating [0028], which meets the claimed fifth step of “applying a first polymeric coating”.
	Modifying the method of Haack to include the step of performing a plasma treatment as taught by Kuhlenschmidt meets the claimed limitation in the fifth step of claim 1 of “…over the conversion compound disposed upon the surface of the object while said conversion compound is disposed at a raised surface energy” because as discussed above, Kuhlenschmidt states that before the surface activated (as discussed in [0008]) (i.e. ‘raising the surface energy level above ground state’), it should already have a polymer coating, because “[b]y this means, a seal to protect the surface to be painted is achieved”. Thus, the HMDSO layer applied by Haack would behave as the seal to protect the surface to be painted by Kuhlenschmidt. Further, Haack’s process of performing steps 412 and 414 (as depicted in Fig. 4 of Haack) are not necessarily performed by ‘activating’ the surface which already has an HMDSO coating. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haack to include the step(s) of plasma treatment of Kuhlenschmidt, to predictably activate the surface for improving the adhesive strength of subsequently-applied polymeric/paint layers [Kuhlenschmidt 0008].
Regarding claim 5:
As discussed in the rejection of claim 1 above, Haack teaches an embodiment wherein an electro-coat (e-coating) (step 408) is applied prior to the HMDSO-containing plasma coating (step 410) [0029], (Fig. 4). Electro-coating is a method known in the art as a process of applying paint via electrical current in a paint bath. Haack further teaches that the electro-coat layer may be used with suitable chemistry and be applied in any suitable manner; non-limiting examples of chemistries that can be utilized include acrylic/melamine, carbamate, urethane, epoxy-acid and polyester; useful crosslinkable resins include acrylic polymers, polyesters, alkyds, polyurethanes, polyamides, polyethers and copolymers and mixtures thereof [0047], which meets the claimed “primary-polymeric coating”. Based on the context of claim 5, and the previous non-compliant amendment filed 01/26/2022, the “base polymeric coating” in claim 5 has been interpreted as being synonymous with “primary-polymeric coating” (see 112(b) rejections above for indefiniteness due to lack of antecedent basis).
With regard to the step of “raising a surface energy of the primary-polymer coating above ground state surface energy during the step of exposing a first plasma onto the surface of the object”, as discussed in the rejection of claim 1 above, it is understood from Haack that the surface energy would be elevated (as compared to ‘ground state’) when applying the HMDSO-containing plasma layer 410, due to the higher adhesion (surface energy) provided by the HMDSO.
Regarding claim 8:
Haack in view of Kuhlenschmidt teach the method of claim 5 above.
As discussed in the rejection of claim 1 above, Haack teaches an embodiment wherein an electro-coat (e-coating) (step 408) is applied prior to the HMDSO-containing plasma coating (step 410) [0029], (Fig. 4). Electro-coating is a method known in the art as a process of applying paint via electrical current in a paint bath. Haack further teaches that the electro-coat layer may be used with suitable chemistry and be applied in any suitable manner; non-limiting examples of chemistries that can be utilized include acrylic/melamine, carbamate, urethane, epoxy-acid and polyester; useful crosslinkable resins include acrylic polymers, polyesters, alkyds, polyurethanes, polyamides, polyethers and copolymers and mixtures thereof [0047], which meets the claimed “base polymeric coating”.
With regard to the step of “applying a first polymeric coating over…the surface of the object at a raised energy level…”, as discussed in the rejection of claim 1 above, it is understood from Haack that the surface energy would be elevated (as compared to ‘ground state’) when applying the HMDSO-containing plasma layer 410, due to the higher adhesion (surface energy) provided by the HMDSO.

As discussed in the rejection of claim 1 above, Haack is silent regarding the fifth step of “applying a first polymeric coating…”.
Kuhlenschmidt teaches that when a surface is activated by a plasma treatment, an adhesive strength is achieved for the polymer to be applied which is comparable to the adhesive strength attainable by a conventional sanding process or is even higher in isolated cases [0008]. After performing the plasma pre-treatment [0026-0027], the pre-treated surface is then provided with at least one polymer coating [0028], which meets the claimed step of “applying a first polymeric coating over at least one of the alloy and the primary-polymeric coating”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haack to include the step(s) of plasma treatment of Kuhlenschmidt, to predictably activate the surface for improving the adhesive strength of subsequently applied polymeric/paint layers [Kuhlenschmidt 0008].
Regarding claim 9:
Haack in view of Kuhlenschmidt teach the method as applied to claim 8 above.
As discussed in the rejection of claim 8 above, Haack teaches an embodiment wherein an electro-coat (e-coating) (step 408) is applied prior to the HMDSO-containing plasma coating (step 410) [0029], (Fig. 4). Electro-coating is a method known in the art as a process of applying paint via electrical current in a paint bath. Haack further teaches that the electro-coat layer may be used with suitable chemistry and be applied in any suitable manner; non-limiting examples of chemistries that can be utilized include acrylic/melamine, carbamate, urethane, epoxy-acid and polyester; useful crosslinkable resins include acrylic polymers, polyesters, alkyds, polyurethanes, polyamides, polyethers and copolymers and mixtures thereof [0047], which meets the claimed “primary-polymeric coating”.
Acrylic polymers, for example, are inherently transparent (i.e. clear) polymers. Thus, Haack’s disclosure of acrylic polymers meets the primary-polymeric coating (interpreted as the claimed “second clear polymeric coating”).
Haack discloses using a clear coat as an example for a second and/or third coating [0008], which meets the claimed “second clear polymeric coating over a first clear polymeric coating”, because the clear coat in [0008] can be performed after the electro-coat (such as acrylic polymer [0047]), which as discussed above, is applied prior to the HMDSO-plasma coat.
Regarding claim 10:
Haack in view of Kuhlenschmidt teach the method as applied to claim 8 above.
As discussed in the rejection of claim 8 above, Haack teaches an embodiment wherein an electro-coat (e-coating) (step 408) is applied prior to the HMDSO-containing plasma coating (step 410) [0029], (Fig. 4). Electro-coating is a method known in the art as a process of applying paint via electrical current in a paint bath. Haack further teaches that the electro-coat layer may be used with suitable chemistry and be applied in any suitable manner; non-limiting examples of chemistries that can be utilized include acrylic/melamine, carbamate, urethane, epoxy-acid and polyester; useful crosslinkable resins include acrylic polymers, polyesters, alkyds, polyurethanes, polyamides, polyethers and copolymers and mixtures thereof [0047], which meets the claimed “base polymeric coating”.
Acrylic polymers, for example, are inherently transparent (i.e. clear) polymers. Thus, Haack’s disclosure of acrylic polymers meets the primary-polymeric coating (interpreted as the claimed “first clear polymeric coating”).
Haack discloses using a base coat (which is understood as “color coat” in the art of painting) as being the as an example for a second and/or third coating [0008], which meets the claimed “first clear polymeric coating over a color polymeric coating”, because the base coat in [0008] can be independently performed before or after the electro-coat [0008] (such as acrylic polymer [0047]), which as discussed above, is applied prior to the HMDSO-plasma coat. After applying the primer coating then subsequently the base coating (i.e. the color coating) [0029], the clear (acrylic, for example) coating can be applied [0008], [0047].
Regarding claims 11-12:
Haack and Kuhlenschmidt teach the method as applied to claim 1 above.
As discussed in the rejection of claim 1 above, Haack discloses the use of a first and a second plasma. Haack further discloses that the plasma is applied with atmospheric pressure air plasma [0035], which meets the claimed “at least one plasma nozzle at atmospheric pressure” limitation of claim 11. Atmospheric pressure is generally understood to be a pressure of 1 atm. Pressures below 1 atm, as required by claim 12 include, for example, 0.9999 atm. Considering that 1 atm is very close to 0.9999 atm (which is below atmospheric pressure), it is prima facie expected that the 1 atm pressure understood from Haack would yield identical or substantially identical results. Thus, the claimed limitation of “below atmospheric pressure” in claim 12 is obvious.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haack in view of Kuhlenschmidt, as applied to claim 1 above, and further in view of Henshue et al. (US 20130212046 A1; of record).
Regarding claim 3:
Haack and Kuhlenschmidt teach the method as applied to claim 1 above, but are silent regarding curing the object for about twenty minutes at 350°F. 
However, it is known in the art that the process of curing generally occurs faster at elevated temperatures; curing is a chemical process in which polymers may polymerize and/or cross-linkable functional groups in polymers crosslink to form a hardened structure. At elevated temperatures, this process occurs more rapidly. 
Henshue discloses a primer electrocoat process preferably used prior to powder coat paint process [0131]; Henshue further evidences that standard paint bake curing conditions are 20 minutes at 350°F metal temperature [0131], which meets the claimed 20 minutes and 350°F.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a standard paint curing temperature and duration as disclosed by Henshue in the method of Haack in view of Kuhlenschmidt, as doing so would allow for more rapid curing of the HMDSO coating as taught by Haack in view of Kuhlenschmidt.

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Haack in view of Kuhlenschmidt, as applied to claim 5 above, and further in view of Gatton et al. (US 20050120557 A1; of record).
Regarding claims 6-7:
With regard to the step of ‘raising a surface energy of the primary-polymer coating above ground state surface energy’, as discussed in the rejection of claim 1 above, it is understood from Haack that the surface energy would be elevated (as compared to ‘ground state’) when applying the HMDSO-containing plasma layer 410, due to the higher adhesion (surface energy) provided by the HMDSO.
Haack further appreciates the concept of performing plasma treatment to form coatings on “exposed or hidden metal areas and cut edges” in addition to surfaces which are already coated, so that they “may be protected from the environment” [0032]. Paragraph [0032] discusses that the electro-coat layer may not result in full paint coverage due to some metal areas being hidden, and due to the effects of a Faraday cage during electrocoating in tight metal regions (Fig. 2; [0023]). It is understood that although the electrocoating step is intended to fully cover a metal substrate, some metal parts are not fully covered/protected with paint, and may Thus, it would have been obvious to perform the plasma treatment on both surfaces of exposed metal and coated metal.
Haack and Kuhlenschmidt teach the method as applied to claim 1 above, but do not explicitly teach “removing a portion of the polymeric coating from the surface”.

With regard to the claim limitation of “removing a portion of the polymeric coating from the surface of the object thereby exposing a portion of the alloy” in claim 6, Gatton teaches spraying a coating material such as a paint and/or clear coat onto the wheel face [0057] (because paint and clear coat are polymers); once the coating is cured, the portions of the wheel face that are to be chrome plated are smoothed by a final finished cut using a special tool 50 [0057]. The tool 50 is described in paragraph [0040] as a cutting tool; performing cutting/machining/finishing of a wheel surface which has a paint (i.e. polymer) coating on the wheel surface would necessarily remove the paint from the machined area, which meets the claimed “removing a portion of the polymeric coating from the surface of the object” in claim 6. Gatton additionally teaches using a wheel lathe for a first set of machining operations, which include turning, facing, and boring a wheel casting [0006], which results in smoothing and sealing the surface of the wheel [Abstract], and then applying protective coatings on the wheel afterwards [0020]. Gatton also teaches extending into the wheel rim to reach the surface of a recessed wheel disc with the cutting tool, and that cutting and smoothing preserves crisp edge surfaces [0062].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haack in view of Kuhlenschmidt to include Gatton’s step of removing paint from a metal surface, in order to allow for having an aesthetically desirable metal (or wheel) design [0062] which can include both a colored surface [0054] and/or a metallic appearance surface [0057-0058], which has sufficient protection due to subsequently-applied polymeric layers such as clear coat [0020], [0054], [0057], [0059].
As discussed above, Gatton discloses the application of protective coatings (which would be inclusive of, for example, paints described in [0054]) on the wheel after the final step of smoothing the wheel faces [0009], [0020]. Furthermore, as discussed above, Haack appreciates performing plasma treatment to form coatings on “exposed or hidden metal areas and cut edges” in addition to surfaces which are already coated, surfaces which are not covered/protected with paint, which meets the limitation in claim 7 of “…raising the surface energy of both the exposed alloy and the base polymeric coating” (emphasis added). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the plasma treatment on both surfaces of exposed metal and coated metal as taught by Haack in view of Kuhlenschmidt on the machined wheel face as taught by Gatton, as doing so would improve the adhesion of layers applied after machining a surface which contains paint/polymeric coatings [Haack 0031].
Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive.
With regard to the argument that “None of the prior art references disclose these steps using plasma for raising a surface energy of a surface; using plasma infused with a conversion compound for reacting the conversion compound with the surface; lowering a surface energy of the conversion compound; then raising the surface energy prior to applying a polymer coating (such as a clear coat)” (see page 7 of arguments), the examiner disagrees. 
Haack states “Plasma cleaning followed by plasma coating has the potential to be better because this surface modification is applied with the plasma high energy that may allow for better adhesion to the substrate. The plasma coating is both a barrier coating and a surface modification” [0031]. The “better adhesion” means a raised surface energy, because ‘surface energy’ in the context of adhesives and coatings is synonymous with greater adhesion/adhesive properties. Haack further states “a polymer layer deposited by the atmospheric pressure air plasma is applied” which meets the claimed limitation of the plasma being infused with a conversion compound.
With regard to the arguments on page 8 of arguments, characterized by “Respectfully, the practitioner, having worked as a paint development scientist for many years is confused as the reference to paints being cross linkable with respect to the invention of the present application”, the purpose of citing and explaining [0047] of Haack is to meet the “curing” limitation in claim 1, because ‘cross-linkable’/‘cross-linking’ means ‘curable/‘curing’ in the context polymer compounds. The examiner disagrees with the statement that “It should be understood to one of the ordinary skill in the art that electro-coat, primer coat, and basecoat are crosslinked prior to application of additional layers of paint or coatings.” There is no evidence to suggest that the coats are cured prior to application of additional layers. The entire purpose of using cross-linkable compounds in the field of paints is to allow for easy application onto a surface of, for example, a liquid, which later reacts and “cures” into a hardened, strong solid compound.
With regard to the argument that Haack “clearly teaches away from the invention of the present application”, citing [0031] of Haack, the examiner acknowledges this teaching – yet, the applicant does not appear to be considering the teachings of the reference as a whole. To restate paragraph [0031], Haack states:
“Adding a clear lacquer in an effort to reduce corrosion may not be effective as well, because the material is transparent and therefore is hard to see for the operator. Plasma cleaning followed by plasma coating has the potential to be better because this surface modification is applied with the plasma high energy that may allow for better adhesion to the substrate. The plasma coating is both a barrier coating and a surface modification. With surface modification the coating bonds chemically to the substrate. A barrier coating covers a substrate, but does not necessarily chemically bond to it. A paint layer is a barrier coating. The plasma coating would not necessarily be a conversion coating, since the substrate does not participate in its formation” [0031] (emphasis added by examiner).
With regard to the first three underlined portions, it should be undisputable that a “plasma coating” is at least by default “a surface modification”, which means that a “plasma coating” is a coating that “bonds chemically to the substrate”. A “conversion coating” according to [0038] of the applicant’s specification (and [0026] – see “aluminum siloxane molecular structure” made via hexamethyldisiloxane), is a coating wherein excited monomers “react with the surface of the base coat enhancing adhesion to the clear coat applied over the intercoat conversion coating”. Ergo, the “plasma coating” of Haack is “a conversion coating” as understood by the interpretation of “conversion coating” from the applicant’s specification.
With regard to the last underlined portion of [0031] as shown above, to which the applicant’s arguments are also directed, the examiner notes that stating “not necessarily be” does not equate to ‘never is’; in other words, the statement “The plasma coating would not necessarily be a conversion coating” is understood to mean that in some cases, ‘The plasma coating is not always a conversion coating’. Evidence of the fact that a plasma coating is indeed a conversion coating is found in paragraph [0057] of Haack. If the applicant’s arguments were true, then no matter where the HMDSO were applied, it would have the same composition. In paragraph [0057] of Haack, the chemical composition of the plasma polymerized HMDSO on a reference silicon wafer has a higher concentration of 27.4 at% Si and a thickness of 40 nanometers at the direct impingement location, while the overspray (i.e. at a lateral distance of 40 mm away from the point of direct impingement) has a lower concentration of 25.1 at% Si and a thickness of 20 mm. The higher Si concentration at the direct impingement location on the Si wafer is evidence that suggests that a smaller percentage of the surface of the Si wafer itself reacted with the HMDSO to form a ‘conversion coating’ resulting from the chemical reaction of HMDSO with Si.
Assuming, arguendo, that the above interpretation is incorrect, the steps in Haack regarding the plasma and conversion compound are nonetheless identical to the claimed steps, and the applicant has not yet presented any evidence or rationale to suggest that the steps as claimed would result in a materially different result, the result being the formation of a conversion coating. Just like the claimed invention (in instant claim 4, which uses HMDSO), Haack teaches using an atmospheric plasma jet, injected with HMDSO onto a surface of the object.
The applicant’s arguments against Kuhlenschmidt (see pages 10-11 of arguments) are not found persuasive, as they merely conclude and state, without providing any evidence or rationale, that the office action’s use of Kuhlenschmidt is a misplaced attempt at improper hindsight. To the contrary, the office action articulates why it would have been obvious, based on the disclosure of Kuhlenschmidt, to perform a plasma treatment on already-applied polymeric layers – that is, doing so would predictably activate the surface for improving the adhesive strength of subsequently-applied polymeric/paint layers [Kuhlenschmidt 0008], as using multiple layers of polymeric/paint being applied is a common technique in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735